Citation Nr: 0926684	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for service-connected diabetes mellitus, Type II 
due to herbicide exposure to include acute pancreatitis.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals, neuropathy due to 
injury of inferior orbital nerve of a mild nature with 
numbness of right cheek.  

3.  Entitlement to an initial compensable disability rating 
for service-connected impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for diabetes mellitus (assigning a 20 
percent disability rating), continued a 10 percent disability 
rating for a right orbital nerve disorder, and granted 
service connection for loss of smell and loss of taste 
(assigning noncompensable disability ratings).  The case was 
subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran disagreed with the above three issues in March 
2005 and a statement of the case was issued in January 2006 
followed by the filing of a substantive appeal in March 2006.  
Subsequently, by rating decision dated in June 2008 the RO 
assigned separate 10 percent disability ratings for loss of 
smell and loss of taste, the maximum disability ratings 
available for these disabilities.  Where a Veteran has filed 
a notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
the maximum available benefit, satisfies a pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
increased rating claims for loss of smell and loss of taste 
are no longer before the Board.  

The Veteran and his spouse testified before the undersigned 
at a Travel Board hearing in March 2009.  A transcript of 
this proceeding is associated with the claims folder.  

While at the March 2009 hearing the Veteran indicated that he 
suffers from neuropathy of the upper extremities, diabetic 
retinopathy/glaucoma, and depression as a result of his 
service-connected diabetes.  The Veteran also indicated that 
his service-connected coronary artery disease disorder was 
more disabling than currently evaluated.  These matters are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.
    
Also, in connection with the March 2009 Travel Board hearing 
the Veteran submitted additional private treatment records 
dated from March 2003 to July 2008 along with a waiver of RO 
review.

The issue of entitlement to an initial compensable disability 
rating for service-connected impotence is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires an oral 
hypoglycemic agent and restricted diet but does not require 
insulin or regulation of activities.

2.  The Veteran's residuals, neuropathy due to injury of 
inferior orbital nerve of a mild nature with numbness of 
right cheek are manifested by not more than moderate 
incomplete paralysis of the fifth (trigeminal) cranial nerve.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus, Type II due to 
herbicide exposure to include acute pancreatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119, 
Diagnostic Code 7913 (2008).

2. The criteria for a disability rating greater than 10 
percent for residuals, neuropathy due to injury of inferior 
orbital nerve of a mild nature with numbness of right cheek 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 
8205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected diabetes 
mellitus and right orbital nerve disorder are more disabling 
than currently evaluated.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Staged or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

        1.  Diabetes Mellitus, Type II due to herbicide exposure 
to include acute pancreatitis

The Veteran's diabetes mellitus, Type II due to herbicide 
exposure to include acute pancreatitis is currently rated 
under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, as 20 
percent disabling.  Under DC 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet. A 40 percent evaluation is warranted for the 
requirement of insulin, a restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.  Any noncompensable 
complications associated with diabetes mellitus are 
considered to be part of the diabetic process under DC 7913.  
See Id, at Note (1).  

In the December 2004 rating decision on appeal, the Veteran 
was granted service connection for diabetes mellitus.         

Evidence relevant to the current level of severity of the 
Veteran's diabetes mellitus includes reports of VA 
examinations conducted in October 2004 and May 2008.  During 
the October 2004 examination the Veteran reported that he was 
first diagnosed with diabetes in April 1999 and has not 
required hospitalization for ketoacidosis.  He occasionally 
has hypoglycemia and his blood sugar has been as low as 45.  
He reported taking glucose pills 4 to 5 times per month.  He 
tries to follow a diabetic diet and his weight has been lower 
recently, but he is still trying to lose weight.

In 2002, he developed abdominal pain requiring 
hospitalization and was told he had pancreatitis.  At the 
time, his glucose and cholesterol were poorly controlled.  
After the hospitalization, he began to require insulin and he 
has been on insulin since January 2003.  He took 70 units of 
insulin in the morning and 55 units of insulin in the evening 
every day.  He had no difficulty with his digestion and had 
not required treatment with pancreatic enzymes.  He has had 
no further abdominal pain or pancreatitis since the one 
episode. 

The Veteran reportedly saw his diabetic care provider once 
every three months.  He was impotent and had not responded to 
treatment with Viagra.  He had been told he has borderline 
glaucoma, but had not yet had any diabetic retinopathy 
diagnosed.  He was hypertensive and took Lopressor.  He 
reportedly had coronary artery disease and underwent coronary 
artery bypass graft surgery.  He indicated that he had never 
been told that he has peripheral vascular disease but 
complained of numbness in his hands.  Physical examination 
was normal with the exception of complaints of numbness in 
the hands.  The impression was 1) diabetes mellitus, 
requiring insulin, 2) one episode of pancreatitis requiring 
hospitalization secondary to diabetes, 3) impotence secondary 
to diabetes, 4) premature coronary artery disease secondary 
to diabetes, and 5) hypertension.  

During the May 2008 VA examination the Veteran reiterated his 
prior history.  The examiner noted that there was no history 
of pancreatic trauma or pancreatic neoplasm.  There were 
reportedly hypoglycemic reactions or ketoacidosis but none of 
these diabetic complications required hospitalizations.  The 
Veteran was reportedly instructed to follow a restricted or 
special diet.  With regard to restrictions placed on the 
Veteran's ability to perform strenuous activities the 
examiner noted that the Veteran was restricted in walking, 
climbing stairs, and exercise. The examiner noted that there 
were symptoms of diabetic-related peripheral vascular disease 
in the lower extremities such as claudication and edema.  The 
examiner also noted that the Veteran experienced heart, eye, 
neurovascular, nephropathy, skin, gastrointestinal, 
genitourinary, and erectile disorders related to his 
diabetes.  

Also of record are private treatment records dated from April 
1999 to July 2008, VA medical records dated from August 2004 
to November 2006, and a Social Security Administrative 
decision dated in March 2003.  These records show a diagnosis 
of diabetes mellitus as early as 2002, continued treatment 
for diabetes mellitus, and an award of Social Security 
disability benefits effective January 2002 due, in part, to 
the Veteran's diabetes mellitus.  

When asked whether the Veteran was required to modify his 
activities due to his diabetes during the March 2009 hearing 
the Veteran reported that he has difficulty walking due to 
his service-connected peripheral neuropathy of the lower 
extremities.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the Veteran's 
diabetes mellitus is not warranted.  Both the October 2004 
and May 2008 VA examination reports show that the Veteran 
requires insulin; however, there is no indication in either 
report that the Veteran's activities are regulated due to his 
diabetes.  Instead, it appears that the Veteran's activities 
are restricted because of his service-connected peripheral 
neuropathy of the lower extremities.  There is no competent 
medical opinion suggesting that the Veteran's diabetes 
mellitus standing alone results in a medical need to avoid 
strenuous occupational or recreational activity.  
"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-
4 (2007).  Furthermore, as the Veteran is already in receipt 
of compensation for his service-connected peripheral 
neuropathy of the lower extremities (10 percent for each 
extremity), awarding the Veteran a higher rating for his 
diabetes based on regulation of activities would result in 
compensating the Veteran twice for the same symptoms which is 
not permitted pursuant to the rule against pyramiding under 
38 C.F.R. § 4.14.

As was stated earlier, a rating of 40 percent under DC 7913 
requires evidence of required insulin, restricted diet and 
regulation of activities.  As there is no indication that the 
Veteran's activities are regulated due to his diabetes alone 
a disability rating greater than 20 percent under DC 7913 is 
not warranted.

Because there are specific diagnostic codes to evaluate 
diabetes mellitus, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See Butts v. Brown, 
5 Vet. App. 532 (1993).

The Board finds that the preponderance of the evidence is 
against a higher evaluation than the 20 percent rating 
assigned for the Veteran's diabetes mellitus, Type II due to 
herbicide exposure to include acute pancreatitis.  

	2.  Residuals, neuropathy due to injury of inferior 
orbital nerve of a mild nature with numbness of right cheek

The Veteran's residuals, neuropathy due to injury of inferior 
orbital nerve of a mild nature with numbness of right cheek 
are currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.124a, DC 8205 which provides for paralysis of the 
fifth (trigeminal) cranial nerve.  DC 8205 provides that a 10 
percent disability rating is warranted where there is 
moderate incomplete paralysis of the fifth cranial nerve.  
The next higher disability rating of 30 percent is warranted 
where there is severe incomplete paralysis of the fifth 
cranial nerve.  The maximum 50 percent disability rating is 
warranted where there is complete paralysis of the cranial 
nerve. 

Service treatment records show that the Veteran was involved 
in an automobile accident in January 1972 resulting in trauma 
to the upper forehead.  The Veteran received a small hematoma 
to the right upper eyelid with resulting blow-out fracture of 
the right orbital.  This required surgery with placement of a 
silastic stent.  Upon separation from military service in 
February 1974 the Veteran filed a claim for service 
connection for blow-out fracture of the right eye.  He was 
afforded a VA ophthalmology examination in March 1974 and a 
diagnosis of residual neuropathy due to injury of the 
inferior orbital nerve of a mild nature was given.  By rating 
decision dated in May 1974, the RO granted service connection 
for residual neuropathy due to injury of the inferior orbital 
nerve of a mild nature and assigned a 10 percent disability 
rating effective January 30, 1974, the day after the 
Veteran's discharge from service.  

The Veteran submitted a claim for an increased rating for his 
right orbital nerve disorder in February 2004 and was 
afforded a VA examination in October 2004.  During this 
examination the Veteran reiterated his history of trauma to 
the right eye area in service.  With regard to the silastic 
stent placement in service, the Veteran indicated that the 
implant "came out" and he had to have another surgery in 
1993.  After this surgery, he had some postoperative 
infection.  Subsequently, he noticed he had a decreased sense 
of taste.  Prior to the surgery, the Veteran reportedly began 
to notice numbness over his right cheek and had been told 
that it was because of damage to the nerve from his previous 
injury.  The Veteran indicated that he received no current 
treatment for his previous eye injury.  Examination of the 
eyes was normal.  The impressions were 1) numbness in right 
cheek and decreased taste due to surgery required for 
previous blowout fracture of the right orbit, and 2) mild 
neuropathy in the inferior orbital nerve, due to outlet 
fracture and surgery.  

The Veteran was afforded a second VA neurological examination 
in May 2008.  At that time the Veteran reiterated his prior 
history regarding this disability and indicated that he was 
receiving no current treatment for his inferior orbital nerve 
injury.  He indicated that the area affected by his 
disability included the right side of his nose, right cheek, 
upper right lip mid, lower lip and right jaw with numbness of 
the teeth, atrophy of right corner of the mouth at intervals 
with constant numbness and tingling and, at intervals, pain 
in the face and teeth for several days with flare-up.  The 
Veteran also reported drooping of the right eye at intervals.  

Motor examination revealed abnormal strength, muscle tone, 
and muscle bulk.  Sensory examination revealed abnormal pin 
prick.  Vibratory and position sense was normal and the 
examiner noted that there was a decrease in sensation with 
monofilament testing of the inferior orbital nerve of a mild 
nature with numbness of the right cheek.  Cranial nerve 
examination revealed loss of sense of taste and smell and all 
reflexes were normal.  Cerebellar examination was normal and 
there was no evidence of chorea.  No carotid bruit was 
present.  The impression was paralysis of the fifth cranial 
nerve, right with neuropathy due to injury of inferior 
orbital nerve of a mild nature with numbness of the right 
cheek.  The examiner noted that the Veteran was not employed 
but that the right cheek disorder limited the Veteran's 
ability to do chores, go shopping, exercise, sports, and 
recreation.  


Also of record are private treatment records dated from April 
1999 to July 2008, VA medical records dated from August 2004 
to November 2006, and a Social Security Administrative 
decision dated in March 2003.  These records show a history 
of the Veteran's orbital nerve injury.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
service-connected residuals, neuropathy due to injury of 
inferior orbital nerve of a mild nature with numbness of 
right cheek is not warranted.  While the competent medical 
evidence of record clearly demonstrates that the Veteran has 
incomplete paralysis of the fifth cranial nerve, right, there 
is no evidence of record that the incomplete paralysis is 
severe or that there is complete paralysis.  Both the October 
2004 and May 2008 VA examiners characterized the Veteran's 
right orbital nerve disability as mild.  There is no other 
competent medical evidence of record to suggest a severe 
disability.  Therefore, a greater disability rating pursuant 
to DC 8205 is not warranted.  There is no applicable 
alternate diagnostic code provision that would provide a 
higher disability rating for paralysis of the fifth cranial 
nerve.

In deciding the Veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Hart.  The evidence of record supports the 
conclusion that he is not entitled to an evaluation greater 
than 10 percent during any time within the appeal period.

Extraschedular Consideration

The record shows that the Veteran is currently unemployed and 
in receipt of Social Security Administration (SSA) disability 
benefits.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
disabilities.  The Veteran's diabetes mellitus is such that 
he must take insulin and follow a restricted diet; 
requirements specifically provided for in the rating 
criteria.  The medical evidence shows that the Veteran's 
residuals of the injury to the orbital nerve are manifested 
by incomplete paralysis of that nerve; a finding specifically 
contemplated by the applicable Diagnostic Code.  Furthermore, 
it appears that the Veteran stopped working due to a non 
service-connected back disorder rather than any service-
connected disorder.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error could be 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Vazquez-Flores, 22 Vet. App. at 
49.

In a March 2004 letter, the RO requested information on the 
current nature of the Veteran's service-connected right 
orbital nerve disorder.  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The December 2004 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected right 
orbital nerve disorder under the applicable diagnostic code.  
The January 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected right orbital nerve 
disorder, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  
Subsequently, in a May 2006 letter the RO addressed the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess, 19 
Vet. App. at 473.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

With regard to the diabetes issue, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of February 26, 2003, one year prior 
to the date of his claim, and a 20 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Subsequently, in a May 2006 letter the RO addressed the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess, 19 
Vet. App. at 473.  The claim was readjudicated in a June 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  Complete 
medical records related to the March 2003 SSA decision are 
not of record; however, that decision determined that the 
Veteran was entitled to SSA benefits due to the service-
connected diabetes mellitus as well as back and cardiac 
conditions not at issue here.  The Veteran was afforded VA 
examinations for the claims decided herein in October 2004 
and May 2008, subsequent to the March 2003 SSA decision.  
There is no indication that the SSA records are pertinent to 
the claims being adjudicated herein.  Baker v. West, 11 Vet. 
App. 163 (1998).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 20 percent for 
service-connected diabetes mellitus, Type II due to herbicide 
exposure to include acute pancreatitis is denied.

A disability rating greater than 10 percent for the Veteran's 
service-connected residuals, neuropathy due to injury of 
inferior orbital nerve of a mild nature with numbness of 
right cheek is denied.  


REMAND

A review of the record shows that by rating decision dated in 
December 2004 the RO granted service connection for impotence 
and assigned a noncompensable disability rating.  The Veteran 
submitted a written notice of disagreement as to this issue 
in March 2005.  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted. If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative. 38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to an initial compensable 
disability rating for service-connected 
impotence.  The AMC/RORO should also 
advise the appellant of the need to timely 
file a substantive appeal if he desires 
appellate review of this issue.  Then, 
only if an appeal is timely perfected, 
should the issue be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


